Title: Letter of Recommendation for David White from William S. Reid, John M. Gordon, George Cabell, and John Bullock, 3 March 1819
From: Reid, William S.,Gordon, John M.,Cabell, George,Bullock, John,White, David
To: Jefferson, Thomas


          
            The subscribers having had considerable knowledge of the Bearer hereof, Mr White, as a Plaisterer, cheerfully state, that he is, in our judgment, an excellent workman; remarkable for his diligence & fidelity in his profession, & moreover that he is well acquainted with stucco & ornamental plaistering—& cheerfully recommend him to those who may wish to  employ him in his professional capacity
            
              
                
                Wm S. Reid
              
              
                
                John M Gordon
              
              
                Lynchbg 
                March 3rd 1819
              
            
            
          
          
            N.B.
            Mr White has resided for several years in this Town, has given general satisfaction to all those who have employed him as a plaisterer and is sober and correct in moral conduct as well as prompt, and faithful in his profession—
            
              
                W. S. Reid
              
              
                Geo Cabell
              
              
                John Bullock
              
            
          
        